                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                 January 30, 2020
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

JASON CUNNINGHAM                             §
TDCJ #02073724,                              §
                                             §
        Petitioner,                          §
VS.                                          § CIVIL ACTION NO. 4:20-0220
                                             §
LORIE DAVIS,                                 §
                                             §
        Respondent.                          §

                      MEMORANDUM OPINION AND ORDER

       Petitioner Jason Cunningham is an inmate in the Texas Department of Criminal

Justice–Correctional Institutions Division (“TDCJ”). He filed a petition for a writ of

habeas corpus under 28 U.S.C. § 2254 to challenge a prison disciplinary proceeding (Dkt.

1). After reviewing all of the pleadings under Rule 4 of the Rules Governing Section

2254 Cases in the United States District Courts, the Court concludes that this case must

be dismissed for reasons set forth below.

I.     BACKGROUND

       Cunningham is serving a sentence based on convictions in Harris County for

aggravated robbery with a deadly weapon, Case No. 138555401010, and aggravated

assault with a deadly weapon, Case No. 138554701010.           See Offender Information

Search, available at https://offender.tdcj.texas.gov/OffenderSearch/index.jsp (last visited

Jan. 30, 2020). His petition does not challenge his conviction or sentence. Rather, he

seeks relief from a disciplinary conviction at the Wynne Unit on August 30, 2019, in

disciplinary case number 20190317541 (Dkt. 1, at 2, 5). Cunningham was convicted of


1/5
possession of a cell phone and was punished by the loss of 360 days of previously earned

good-time credits; the loss of 45 days of recreation and phone privileges; the loss of 60

days of commissary privileges; and a reduction in custody status (id. at 5). He states that

he is not eligible for release on mandatory supervision (id.). He also states that he

appealed the conviction through TDCJ’s two-step administrative grievance procedure (id.

at 5-6).

       Cunningham seeks habeas relief and claims that the evidence was insufficient to

support his disciplinary conviction. See Dkt. 1, at 6-7 (claiming that his conviction was

not supported by sufficient evidence; that he was never searched for a cell phone; that he

was never seen with a cell phone; and that he never admitted to owning or operating a

cell phone on a phone recording).

II.    PRISON DISCIPLINARY PROCEEDINGS

       An inmate’s rights in the prison disciplinary setting are governed by the Due

Process Clause of the Fourteenth Amendment to the United States Constitution. See

Wolff v. McDonnell, 418 U.S. 539, 557 (1974). Claims regarding the sufficiency of the

evidence supporting a disciplinary conviction also arise under the Due Process Clause.

See Broussard v. Johnson, 253 F.3d 874, 876-77 (5th Cir. 2001) (disciplinary sanctions

imposed by prison officials must be supported by “some evidence” to be consistent with

due process requirements).

       Prisoners charged with institutional rules violations are entitled to rights under the

Due Process Clause only when the disciplinary action may result in a sanction that will

infringe upon a constitutionally protected liberty interest. See Sandin v. Conner, 515 U.S.


2/5
472 (1995); Toney v. Owens, 779 F.3d 330, 336 (5th Cir. 2015). A Texas prisoner cannot

demonstrate a due process violation in the prison disciplinary context without first

satisfying the following criteria: (1) he must be eligible for early release on the form of

parole known as mandatory supervision; and (2) the disciplinary conviction at issue must

have resulted in a loss of previously earned good-time credit. See Malchi v. Thaler, 211

F.3d 953, 957-58 (5th Cir. 2000).1

       In this case, Cunningham cannot demonstrate a due process violation because, as

he admits in his petition, he is ineligible for mandatory supervision (Dkt. 1, at 5). He was

convicted of aggravated robbery with a deadly weapon under Texas Penal Code § 29.03

and, as a matter of Texas law, this conviction renders him ineligible. See TEX. GOV’T

CODE § 508.149(a)(12) (inmates serving a sentence for conviction under Texas Penal

Code § 29.03 “may not be released to mandatory supervision”). He also was convicted

of aggravated assault with a deadly weapon under Texas Penal Code § 22.02 which also

renders him ineligible.      See TEX. GOV’T CODE § 508.149(a)(7) (inmates serving a

sentence for conviction under Texas Penal Code § 22.02 “may not be released to

mandatory supervision”). This is fatal to his habeas claims. Only those Texas inmates

who are eligible for early release on mandatory supervision have a protected liberty

interest in their previously earned good-time credit. See Malchi, 211 F.3d at 957-58.


1
        A reduction in classification, which can have a potential impact on the prisoner’s ability
to earn good-time credit, is not protected by the Due Process Clause. See id. at 958; Luken v.
Scott, 71 F.3d 192, 193 (5th Cir. 1995). Moreover, sanctions affecting an inmate’s privileges,
such as those for commissary, recreation, or telephone use, are “merely changes in the conditions
of [an inmate’s] confinement” and do not implicate due process concerns. Madison v. Parker,
104 F.3d 765, 768 (5th Cir. 1997).


3/5
       Under these circumstances, Cunningham cannot demonstrate a constitutional

violation and his pending federal habeas corpus petition must be dismissed for failure to

state a claim upon which relief may be granted.

III.   CERTIFICATE OF APPEALABILITY

       Habeas corpus actions under 28 U.S.C. § 2254 or § 2255 require a certificate of

appealability to proceed on appeal. 28 U.S.C. § 2253(c)(1); Miller-El v. Cockrell, 537

U.S. 322, 335-36 (2003). Rule 11 of the Rules Governing Section 2254 Cases requires a

district court to issue or deny a certificate of appealability when entering a final order that

is adverse to the petitioner.

       A certificate of appealability will not issue unless the petitioner makes “a

substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), which

requires a petitioner to demonstrate “‘that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.’” Tennard v. Dretke,

542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Under

the controlling standard, a petitioner must show “that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Miller-El, 537 U.S. at 336 (internal citation and quotation marks

omitted). Where denial of relief is based on procedural grounds, the petitioner must show

not only that “jurists of reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right,” but also that they “would find it debatable

whether the district court was correct in its procedural ruling.” Slack, 529 U.S. at 484.


4/5
       A district court may deny a certificate of appealability, sua sponte, without

requiring further briefing or argument. Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir.

2000). After careful review of the pleadings and the applicable law, the Court concludes

that reasonable jurists would not find its assessment of the claims debatable or wrong.

Because the petitioner does not allege facts showing that his claims could be resolved in a

different manner, a certificate of appealability will not issue in this case.

IV.    CONCLUSION AND ORDER

       Based on the foregoing, the Court ORDERS as follows:

       1.     The relief sought in the federal habeas corpus petition (Dkt. 1) filed by

              Jason Cunningham is DENIED and this case is DISMISSED with

              prejudice.

       2.     A certificate of appealability is DENIED.

       The Clerk will provide a copy of this order to the parties.

       SIGNED this day 30th day of January, 2020.


                                               ___________________________________
                                               George C. Hanks Jr.
                                               United States District Judge




5/5
